DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/610,191, filed December 23, 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Examiner Note/Comment: Applicant has not made a proper benefit claim to their provisional application and therefore does not receive the benefit of priority to the earlier filed provisional application.  Furthermore, since we are now later than four months from the actual filing date of the application or sixteen months from the filing date of the prior application, applicant must now perform the underlined actions above if they wish to receive the benefit of the provisional application filing date.  The application data sheet can be found here: http://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012.  Additional information on petitioning to accept an unintentionally delayed domestic benefit claim can be found here: http://www.uspto.gov/patents-application-process/petitions/13-unintentionally-delayed-domestic-benefit-claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, applicant recites the limitation of “in an environmental and or vibration protective enclosure” (emphasis added).  It is unclear whether applicant means to “and”, “or” or a combination of “and/or”.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  If 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (U.S. Publ. No. 2018/0086483) in view of Husain et al. (U.S. Publ. No. 2019/0077519) and further in view of Minnick et al. (U.S. Publ. No. 2018/0237161).
Regarding claim 1, Priest discloses an elevator or tube lift for drone take off and control thereof via air traffic control systems.  More specifically and as it relates to the applicant’s claims, Priest discloses two or more drones (UAV’s 50; see paragraph 0064; also see paragraph 0202 where plurality of UAVs/drones can be disposed in the tube, 1700); a ferris wheel or conveyor belt (lift, 1730; see Figure 34 and paragraph 0204; as shown in Figure 34, multiple supports are moved up one side of the lift and down the other side of the lift; this can be broadly interpreted as a ferris wheel or conveyor belt); two or more launchpads (supports, 1732; see paragraph 0204 and 0205), and a controller (UAV air traffic control system, 300; see paragraph 0206), wherein each of the launchpads (1732) is placed on the ferris wheel or conveyor belt (1730; see Figure 34 and paragraph 0204).
Priest, however, fails to specifically disclose each of said two or more drones is equipped with a first set of bottom-facing contacts and each of said two or more launchpads is equipped with a second set of top-facing contacts, wherein: i. each of said launchpad's top-facing set of contacts connects to the bottom-facing set of contacts of a drone above it to form a matching set of contacts, ii. each matching set of contacts can physically attach, hold, release or repel each other through turning on, off, or reversing the polarity of a magnetic force.  Husain, on the other hand, discloses a stackable unmanned aerial vehicle system and portable hangar system. More specifically and as it relates to the applicant’s claims, Husain discloses a scalable unmanned aerial vehicle launcher (hangar, 1601; see paragraph 0093 and Figure 16) comprising two or more drones stacked one on top of the other(UAVs, 1621-1629, see paragraph 0093 and Figure 16), one or more launchpads (hangar base, 1602; see paragraph 0093 and Figure 16; or even the top surface of the electronics module, 1617) and a controller (electronics module, 1617; see paragraph 0096 and Figure 16) such that: each drone is equipped with two matching sets of contacts — a bottom facing set (electrical contacts connected to the drone or hangar below; see paragraph 0096) and a top facing set (electrical contacts, 1630; see paragraph 0096); the launchpad is equipped with a top facing set of contacts (electrical contacts, 1620; see paragraph 0096); the first drone bottom facing contacts (electrical contacts connected to the drone or hangar below; see paragraph 0096) connects to the launchpad top facing contacts (electrical contacts, 1620; see paragraph 0096 and Figure 16); each matching pair of contacts can physically attach (see Figure 16 where the contacts are in physical contact with one another).  Husain discloses that this type of stackable configuration allows for efficient way to store and transport multiple drones (see paragraph 0024) and also to allow for the quick deployment of multiple drone to achieve a swarm (see paragraph 0057 and 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Priest to allow a stackable configuration for easily storing and transporting of multiple drones as well as to allow for swarms of drones to be quickly deployed.
Husain, however, fails to specifically disclose that the contacts physically hold each other. Minnick, on the other hand, discloses that it is well known in the UAV art to integrate contacts into a base station such that the contacts can physical attach and hold each other. More specifically, Minnick discloses a UAV (100; see paragraph 0020) capable of landing on a docking 
As for claim 2, both Husain (see paragraph 0095) and Minnick (see paragraphs 0023 and 0028) disclose that matching contacts can transfer power for battery charging and drone operation from the launchpad to the drone.
With regard to claim 3, both Husain (see paragraph 0097) and Minnick (see paragraph 0023) disclose that matching contacts can transfer data (communication signals) to the UAV. 
Regarding claim 4, Husain discloses transmitting the data from the controller to the first drone and subsequently each other stacked drone. See paragraph 0097.
As for claim 5, Husain discloses that the stack of drones and the launchpad are placed in an environmental protective enclosure (hangar walls, door and floor; see paragraph 0093) with a door (doors, 1607 and 1608; see paragraph 0093).  One of ordinary skill in the art would recognize that this feature would provide for protection from the elements and could also serve to hide or disguise where the drones are located.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Priest to include an environmental protection enclosure to protect the drones from the elements.
With regard to claim 7, Priest discloses that the drones are moved to a launch position for takeoff.  See paragraphs 0200, 0204, and 0205.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Priest et al. (U.S. Publ. No. 2018/0086483) in view of Husain et al. (U.S. Publ. No. 2019/0077519) and further in view of Minnick et al. (U.S. Publ. No. 2018/0237161) and Hanna et al. (U.S. Publ. No. 2014/0117147).
Regarding claim 6, as mentioned above in the discussion of claim 1, the combination of Priest, Husain, and Minnick discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose different types of drones and or different types of payload carried by said drones are placed on said ferris wheel or conveyor belt.  Hanna, on the other hand, discloses that it is well known to place different types of drones on a ferris wheel type arrangement.  See paragraph 0037.  Hanna discloses that this feature allows for different drones to be used for different types of missions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to made each stack of drones on the combination of Husain, Priest, and Minnick be different types of drones in order to select a particular drone for a particular mission.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blake et al. (U.S. Publ. No. 2019/0383052) discloses a conveyor belt arrangement for moving one of a plurality of drones to a launch position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/              Primary Examiner, Art Unit 2696                                                                                                                                                                                          	March 7, 2022